DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 19 October 2015 were previously accepted in the Office action mailed 9 May 2019.

Claim Interpretation
	Claims 1 and 21 recite limitations for low risk, intermediate risk and high risk. These terms are defined in paras. [0173] and [0179], which define which scores are considered to indicate low risk, intermediate risk and high risk.
	Claim 21 recites limitation “wherein the risk score is generated by the steps (i) … (ii)… (iii)” that are interpreted to equate to product-by-process limitations on the received risk score that are not required to be carried out within the metes and bounds of the claim but rather recite a process by which the risk score was previously generated before being received.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objections to claims 1 and 21 are withdrawn in view of the claim amendments filed 17 December 2021. 
The rejection of claims 1-10 and 15-21 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 17 December 2021.
The rejection of claims 1-10 and 15-21 under 35 U.S.C. 101 is withdrawn in view of the claim amendments filed 17 December 2021. Specifically, the instant claims integrate the recited judicial exception into a practical application that is applying or using a judicial exception to effect a particular treatment for a disease or medical condition. The claims stratify the type of particular treatment based on the identified risk category and provide a particular treatment for each type of risk category identified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 15-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631